Order: A motion having been filed by the fiscal of this court, and the hearing and argument having been had thereon in open court on the 20th inst., it was prayed that the appeal *383herein be dismissed on the ground that it was taken after the ■expiration of 15 days provided by law as the period within which appeals may be taken, when the judgment appealed from is alleged to be contrary to the evidence; and it is also prayed that the statement of the case attached to the record be eliminated therefrom, because it was submitted to the District Court of Ponce for approval after the expiration of the time allowed by law therefor.
The appeal herein cánnot be dismissed, because questions of law apparent from the complaint and the answer thereto, in relation to the judgment appealed from are therein involved which documents form a part of the judgment roll, and we are bound to consider the same.
The order of the judge granting an extension after the expiration of the time provided for by law within which the statement of a case must be submitted is null and void, and without force or effect, and the judge, under those cir-oumstances, should have dismissed the motion for extension because he no longer had any authority to approve the same.
In view of the provisions of section 216 of the Code of Civil Procedure, and the jurisprudence established in the cases of In re Clary, 112 Cal., 293-295, Swartz v. Davis, 9 Idaho, 238-239, the appeal herein will not be dismissed and the statement of the case will be eliminated from the record, and the motion of the fiscal of this court, to which reference has here-inbefore been made, is hereby decided with respect both to the dismissal of the appeal and the elimination of the statement of the case from the record.
Decision of the court. — Motion for dismissal overruled and motion for elimination sustained.
Chief Justice Quinones and Justices Hernández, Figueras and Wolf concurred.